DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on September 27, 2021.  As directed by the amendment: claims 1, 18, 36, 47, and 80-83 have been amended.  Thus, claims 1-10, 12-29, 31-37, 39-42, 44-49, 51-53, and 71-83 are presently pending in this application.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, 36, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
		
Claim Objections
Claims 1, 23, 26, 27, 36, and 82 are objected to because of the following informalities:  
Regarding claim 1, the claim should be amended to recite “a longitudinal axis” in line 12 to provide antecedent basis.
Regarding claims 23, 26, 27, the claims should be amended to recite “a longitudinal axis” to provide antecedent basis.
Regarding claim 36, the claim should be amended to recite “a longitudinal axis” in line 13 to provide antecedent basis.
Regarding claim 82, the claim should be amended to recite “the longitudinal axis” in line 2 since claim 36 already recites the axis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-16, 18-21, 23-29, 31-34, 36-37, 40-42, 44, 45, 47-52, 53, 71-83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 5954485).
Regarding claim 1, Johnson discloses a drug delivery reservoir cassette for a pump (cassette 118 in fi3. 1), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump is a functional limitation so that the cassette only needs to be functionally capable of being used with a pump having the recited lock member; fig. 1 shows that the cassette is usable with pump 110 which is disclosed having a latch to selectively engage loop 170 in 4:31-33, indicating that is capable of receiving a lock having an open and closed position), the cassette comprising: 
a cassette housing (the walls of cassette 118 forming a housing in fig. 1) having a front surface, a back surface and lateral sidewalls (see below), the cassette housing including: 

    PNG
    media_image1.png
    419
    534
    media_image1.png
    Greyscale

a cassette body region (see below) defining a fluid reservoir chamber therein (bag 119 in fig. 1), and 

    PNG
    media_image2.png
    325
    391
    media_image2.png
    Greyscale

a cassette base region extending longitudinally from the cassette body region (see above), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below) and a boundary configured to be received by the pump (device 180 in fig. 8 is functionally capable of being received by a pump since the pump is only a functional aspect of the claimed invention), the boundary including a pair of opposing rails disposed on opposite sides of the longitudinal axis (cantilevered springs 193/194 in fig. 8; the examiner notes that a longitudinal axis exists which is between the opposing rails, see below for example); and


    PNG
    media_image3.png
    322
    662
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    314
    423
    media_image4.png
    Greyscale

a peristaltic tube disposed in the cassette base region proximate and substantially parallel to the end surface and extending between the lateral sidewalls (tube 100 in fig. 8, fig. 9 shows the tube extending on the surface of the end surface so that it is parallel with a direction of the end surface) and along a dimension of the boundary (6:50-53 discloses that the clamping portion 183, which is a part of boundary 180, clamps the tube, indicating that the tube would extend along a small portion of the clamping portion when clamped as shown in fig. 10), the peristaltic tube in fluid communication with the fluid reservoir chamber (4:11-22 discloses that the pump is operable to pump fluid through the tube, indicating that the tube 100 would be in fluid communication with the fluid reservoir).
Regarding claim 2, Johnson discloses the pair of opposing rails are substantially symmetrical about the longitudinal axis (fig. 8).
Regarding claim 3, Johnson discloses each of the opposing rails is recessed relative an adjacent portion of the boundary in plan view (see below, there is a gap between each of the opposing rails and an adjacent portion of the boundary so that the rails are considered “recessed” relative to the adjacent portion).

    PNG
    media_image5.png
    291
    438
    media_image5.png
    Greyscale

Regarding claim 4, Johnson discloses the pair of opposing rails are aligned in a transverse direction relative the longitudinal axis (see below).

    PNG
    media_image6.png
    221
    334
    media_image6.png
    Greyscale

	Regarding claim 5, Johnson discloses each of opposing rails defines an abutment surface facing toward the cassette body region (bottom surface of springs 193/194 which engages pin 192 is a surface which faces downwards towards the cassette body region, see below).

    PNG
    media_image7.png
    221
    471
    media_image7.png
    Greyscale

	Regarding claim 6, Johnson discloses the cassette base region includes an engagement surface configured to be engaged by the lock member when in the closed position (loop 170 in fig. 1; 4:31-33 discloses the loop engages a latch member).
	Regarding claim 7, Johnson discloses the pair of opposing rails are spaced from the engagement surface in a direction along the longitudinal axis (see below; the examiner notes that the direction along the longitudinal axis is considered the vertical direction).

    PNG
    media_image8.png
    536
    466
    media_image8.png
    Greyscale

	Regarding claim 8, Johnson discloses the boundary includes an alignment key aligned parallel with the longitudinal axis (see below, the examiner notes that the longitudinal axis is vertically extending); and defining a receiving recess to receive an alignment pin from the pump (see below; the examiner notes that the pump is a functional limitation due to the “cassette for a pump” in claim 1, as such, the recess below is fully capable of receiving a pin from the pump since the pin is not further defined and the claim does not specify when recess receives the pin).

    PNG
    media_image9.png
    368
    389
    media_image9.png
    Greyscale

	Regarding claim 9, Johnson discloses  the alignment key is spaced from the pair of opposing rails and from the engagement surface in a direction along the longitudinal axis (see below; the key, engagement surface, and rails are vertically spaced apart; the examiner notes that the direction of the longitudinal axis is a vertical direction).

    PNG
    media_image10.png
    364
    584
    media_image10.png
    Greyscale

Regarding claim 10, Johnson discloses the cassette base region includes a support rib projecting from the boundary in engagement with the peristaltic tube (raised ridge 183 in fig. 10 is shown to be projecting outwardly from the boundary and clamps against tube 100).
Regarding claim 12, Johnson discloses the end surface comprises two end surface portions (see below; the examiner notes that absent any further teaching, two portions can be delimited to meet the claim recitation).

    PNG
    media_image11.png
    349
    532
    media_image11.png
    Greyscale

	Regarding claim 13, Johnson discloses the cassette base region includes a contoured surface configured to mate a corresponding surface of the pump (see below, the surface of hook 175 is configured to mate with a corresponding surface of pin 175A of pump 110 in fig. 1).

    PNG
    media_image12.png
    295
    300
    media_image12.png
    Greyscale

	Regarding claim 14, Johnson discloses the contoured surface has a concave shape directed toward the boundary in plan view (see above, the inner surface is concave facing in a downward direction toward the boundary in fig. 10).
	Regarding claim 15, using an additional and/or alternative interpretation of claim 13, Johnson discloses the cassette base region includes a contoured surface configured to mate a corresponding surface of the pump (see below, top edge of pressure plate 120 is the “contoured surface”).  Johnson discloses the contoured surface is substantially symmetrical about the longitudinal axis (see below).

    PNG
    media_image13.png
    389
    687
    media_image13.png
    Greyscale

	Regarding claim 16, Johnson discloses a beneficial agent contained in the fluid reservoir chamber (4:19-22 discloses a source of fluid within a bag, the fluid would provide some benefit to the user since it would be infused to the user).
	Regarding claim 71, Johnson discloses the peristaltic tube is disposed between the end surface and the pair of opposing rails (fig. 10 shows that when the tube is clamped between the downstream wall 125 and the raised ridge, this portion of the tube is positioned longitudinally between the end surface and the rails, see below).

    PNG
    media_image14.png
    344
    491
    media_image14.png
    Greyscale

	Regarding claim 76, Johnson discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing (see below), the peristaltic tube disposed between the recessed front surface and the back surface (see below).

    PNG
    media_image15.png
    446
    849
    media_image15.png
    Greyscale

	Regarding claim 80, Johnson discloses the cassette housing defines a transverse axis extending between the lateral sidewalls (see below) and a longitudinal axis perpendicular to the transverse axis (the longitudinal axis is the vertical axis which is orthogonal to the transverse axis below), wherein the boundary is disposed between the end surface and the cassette body region (see below; the boundary is between the end surface and cassette base region in a vertical direction), and wherein the peristaltic tube is disposed longitudinally between the end surface and the opposing rails (see below; a portion of the peristaltic tube is disposed vertically between the end surface and opposing rails so that the end surface is higher than the portion of the peristaltic tube and the rail is lower than the portion of the tube).

    PNG
    media_image16.png
    533
    581
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    341
    467
    media_image17.png
    Greyscale

Regarding claim 18, Johnson discloses  a drug delivery reservoir cassette for a pump (cassette 118 in fig. 1), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump is a functional limitation so that the cassette only needs to be functionally capable of being used with a pump having the recited lock member; fig. 1 shows that the cassette is usable with pump 110 which is disclosed having a latch to selectively engage loop 170 in 4:31-33 indicating that it is capable of engaging a latch with an open and closed position), the cassette comprising: 
a cassette housing (walls of cassette 118 forming a housing in fig. 1) having a front surface, a back surface and lateral sidewalls (see below), the cassette housing including: 

    PNG
    media_image18.png
    419
    534
    media_image18.png
    Greyscale

a cassette body region (see below) defining a fluid reservoir chamber therein (bag 119 in fig. 1), and 

    PNG
    media_image2.png
    325
    391
    media_image2.png
    Greyscale

a cassette base region extending longitudinally from the cassette body region (see above), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below) and a boundary configured to be received by the pump (see below, the bottom surface of pressure plate 120 is the “boundary” and is functionally capable of being received by a pump), the cassette base region including an engagement surface extending transversely proximate the end surface (loop 170 in fig. 1 is shown to be near and extends across the end surface) and configured to be engaged by the lock member when in the closed position (4:31-33 discloses the loop receives a latch and is capable of engaging a lock member in a closed position); and 

    PNG
    media_image19.png
    321
    747
    media_image19.png
    Greyscale

a peristaltic tube disposed in the cassette base region proximate and substantially parallel to the end surface (tube 100 in fig. 1 is shown to extend through the end surface in fig. 2 and runs parallel to a portion of the end surface) and extending aligned with the engagement surface between the lateral sidewalls (fig. 2 shows the tube 100 extending through the engagement surface between the lateral sidewalls so that it is “aligned” with the engagement surface) and along a dimension of the boundary (fig. 2 shows the tube extending over the bottom surface of the pressure plate or “boundary”), the peristaltic tube in fluid communication with the fluid reservoir chamber (4:11-22 discloses that the pump is operable to pump fluid through the tube, indicating that the tube 100 would be in fluid communication with the fluid reservoir).
Regarding claim 19, Johnson discloses the engagement surface is substantially coplanar with the back surface of the cassette housing (the examiner notes that “coplanar” is interpreted to mean “lying within the same plane”; as the plane has not been defined by the claim nor does the claim require that the entirety of both surfaces be in the same plane, a diagonally-oriented plane can be drawn so that a portion of the engagement surface and a portion of the back surface are coplanar).
Regarding claim 20, Johnson discloses the engagement surface comprises a recessed area recessed relative the back surface of the cassette housing (see below; the examiner notes that the recessed area below is set further in relative to the back surface so that it is “recessed” relative to the back surface as the claim does not require that the recessed area be recessed IN the back surface).

    PNG
    media_image20.png
    345
    527
    media_image20.png
    Greyscale

Regarding claim 21, Johnson discloses the recessed area is shaped to receive the lock member when in the closed position (4:31-33).
Regarding claim 23, Johnson discloses  the engagement surface comprises a pair of engagement surface portions on opposite sides of the longitudinal axis (see below, the longitudinal axis is considered to be vertically oriented through the center of loop 170).

    PNG
    media_image21.png
    378
    551
    media_image21.png
    Greyscale

Regarding claim 24, Johnson discloses the pair of engagement surface portions are substantially symmetrical about the longitudinal axis (see above).
Regarding claim 25, Johnson discloses  the engagement surface comprises an elongated strip (see below).

    PNG
    media_image22.png
    236
    283
    media_image22.png
    Greyscale

Regarding claim 26, Johnson discloses the engagement surface comprises a unitary bridge across the longitudinal axis (see below; the examiner notes that a longitudinal axis exists which is vertically oriented through the center of the bridge).

    PNG
    media_image23.png
    393
    403
    media_image23.png
    Greyscale

Regarding claim 27, Johnson discloses the boundary includes an alignment key aligned parallel with the longitudinal axis (hook 175 in fig. 2 is shown to be vertically extending from the boundary, or bottom surface of the pressure plate so that it is aligned parallel to a longitudinal axis, which is considered to be vertically extending) and defining a receiving recess to receive an alignment pin from the pump (see below; the recess receives pins 175A in fig. 1 of pump 110).

    PNG
    media_image24.png
    295
    300
    media_image24.png
    Greyscale

Regarding claim 28, Johnson discloses the cassette base region includes a support rib projecting from the boundary in engagement with the peristaltic tube (see below; the support rib below projects upward from the bottom of the pressure plate surface, or “boundary”, so that the bottom part of the support rib cradles the tube 100, see fig. 2).

    PNG
    media_image25.png
    412
    358
    media_image25.png
    Greyscale

Regarding claim 29, Johnson discloses the support rib is disposed proximate the engagement surface (see above, the support rib designated above is shown to be adjacent engagement surface 170).
Regarding claim 31, Johnson discloses the end surface comprises two end surface portions (see below).

    PNG
    media_image26.png
    264
    256
    media_image26.png
    Greyscale

Regarding claim 32, Johnson discloses the engagement surface comprises a bridge portion extending between the two end surface portions (see below).

    PNG
    media_image27.png
    201
    315
    media_image27.png
    Greyscale

Regarding claim 33, Johnson discloses  the cassette base region includes a contoured surface configured to mate a corresponding surface of the pump (see below).

    PNG
    media_image28.png
    256
    567
    media_image28.png
    Greyscale

Regarding claim 34, Johnson discloses a beneficial agent contained in the fluid reservoir chamber (4:19-22 discloses a source of fluid within a bag, the fluid would provide some benefit to the user since it would be infused to the user).
Regarding claim 72, Johnson discloses the cassette base region further includes an opening extending between a front surface and a back surface of the cassette base region to receive the lock member (see below).

    PNG
    media_image29.png
    492
    528
    media_image29.png
    Greyscale

Regarding claim 73, Johnson discloses the engagement surface is disposed between the opening and the end surface (see below; a portion of the engagement surface is shown to be above the opening).

    PNG
    media_image30.png
    435
    437
    media_image30.png
    Greyscale

Regarding claim 74, Johnson discloses the peristaltic tube is disposed proximate the engagement surface (fig. 2 shows the tube 100 extending through the engagement surface so that it would be proximate the engagement surface).
Regarding claim 77, Johnson discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing, the peristaltic tube disposed between the recessed front surface and the back surface (see below).

    PNG
    media_image31.png
    459
    572
    media_image31.png
    Greyscale

Regarding claim 81, Johnson discloses the cassette housing defines a transverse axis extending between the lateral sidewalls (see below) and a longitudinal axis perpendicular to the transverse axis (the longitudinal axis is the vertical axis orthogonal to the transverse axis), and wherein the boundary is disposed between the end surface and the cassette body region (see below, the boundary is vertically between the end surface and body region).

    PNG
    media_image32.png
    519
    699
    media_image32.png
    Greyscale

Regarding claim 36, Johnson discloses a drug delivery reservoir cassette for a pump (cassette 118 in fig. 1), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump is a functional limitation so that the cassette only needs to be functionally capable of being used with a pump having the recited lock member; fig. 1 shows that the cassette is usable with pump 110 which is disclosed having a latch to selectively engage loop 170 in 4:31-33, indicating that the cassette is capable of being used with a pump having a lock with moves from an open position to a closed position), the cassette comprising: 
a cassette housing (walls of cassette 118 in fig. 1 forming a housing) having a front surface, a back surface and lateral sidewalls (see below), the cassette housing including: 

    PNG
    media_image33.png
    475
    578
    media_image33.png
    Greyscale

a cassette body region (see below) defining a fluid reservoir chamber therein (bag 119 in fig. 1), and 

    PNG
    media_image2.png
    325
    391
    media_image2.png
    Greyscale

a cassette base region extending longitudinally from the cassette body region (see above), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below; the bottom surface of pressure plate 120 is the “end surface”) and a boundary configured to be received by the pump (see 2nd annotated figure below, dotted line is “boundary”), the boundary including an alignment key aligned parallel with the longitudinal axis (loop 170 in fig. 1 is shown to be vertically extending so that it would align with a vertically extending axis) and defining a receiving recess to receive an alignment pin from the pump (see below, the recess below is functionally capable of receiving a pin from a pump as the pump is a functional limitation and the specifics of the pin are not further defined); and 

    PNG
    media_image34.png
    313
    434
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    381
    566
    media_image35.png
    Greyscale

a peristaltic tube (tube 100 in fig. 1) disposed in the cassette base region proximate and substantially parallel to the end surface (fig. 2 shows the tube 100 extending on top of so that it would be parallel to the end surface) and extending between the lateral sidewalls (fig. 2 shows the tube 100 extending between the lateral sidewalls) and along a dimension of boundary (fig. 2 shows the tube extending along the plurality of guides 117, which are a part of the boundary as designed above), the peristaltic tube in fluid communication with the fluid reservoir chamber (4:11-22 discloses that the pump is operable to pump fluid through the tube, indicating that the tube 100 would be in fluid communication with the fluid reservoir).
Regarding claim 37, Johnson discloses the alignment key is centered between the lateral side walls (see below).

    PNG
    media_image36.png
    324
    430
    media_image36.png
    Greyscale

Regarding claim 40, Johnson discloses the alignment key is channel-shaped (the examiner notes that the term “channel” is interpreted to mean “an enclosed passage”; fig. 1 shows the alignment key 170 forming an enclosed passage above the recess defined about so that it is “channel-shaped”).
Regarding claim 41, Johnson discloses the receiving recess is tapered along the longitudinal axis (see below; fig. 12 shows the width of the receiving recess decreases towards the top of the receiving recess because the legs flare outward toward the base).

    PNG
    media_image37.png
    274
    287
    media_image37.png
    Greyscale

Regarding claim 42, Johnson discloses the cassette base region includes a support rib projecting from the boundary in engagement with the peristaltic tube (see below; the support rib below projects inward from the “boundary” so that the bottom part of the support rib cradles the tube 100).

    PNG
    media_image38.png
    356
    434
    media_image38.png
    Greyscale

Regarding claim 44, Johnson discloses the cassette base region includes a contoured surface configured to mate a corresponding surface of the pump (see below).

    PNG
    media_image39.png
    342
    707
    media_image39.png
    Greyscale

Regarding claim 45, Johnson discloses a beneficial agent contained in the fluid reservoir chamber (4:19-22 discloses a source of fluid within a bag, the fluid would provide some benefit to the user since it would be infused to the user).
Regarding claim 78, Johnson discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing, the peristaltic tube disposed between the recessed front surface and the back surface (see below, the majority of tube 100 is positioned between the recessed front surface designated below and the back surface).

    PNG
    media_image40.png
    262
    456
    media_image40.png
    Greyscale

Regarding claim 82, using an additional/alternative interpretation of claim 36, Johnson discloses a drug delivery reservoir cassette for a pump (cassette 118 in fig. 1), the pump having a lock member movable between an open position and a closed position (see discussion above for claim 36), the cassette comprising: a cassette housing having a front surface, a back surface and lateral sidewalls (see below),

    PNG
    media_image41.png
    419
    534
    media_image41.png
    Greyscale

the cassette housing including: a cassette body region (see below) defining a fluid reservoir chamber therein (119 in fig. 1), and a cassette base region extending longitudinally from the cassette body region (see below),

    PNG
    media_image2.png
    325
    391
    media_image2.png
    Greyscale

the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (see below) and
v
    PNG
    media_image3.png
    322
    662
    media_image3.png
    Greyscale

 a boundary configured to be received by the pump (device 180 in fig. 8 is functionally capable of being received by a pump since the pump is only functionally recited), the boundary including an alignment key aligned parallel with the longitudinal axis and defining a receiving recess to receive an alignment pin from the pump (see below; the examiner notes that the recess below is fully capable of receiving an alignment pin from a pump since the specifics of the pin are not further defined and the claim does not require when the recess receives the pin),

    PNG
    media_image9.png
    368
    389
    media_image9.png
    Greyscale

and a peristaltic tube disposed in the cassette base region proximate and substantially parallel to the end surface (tube 100 in fig. 8, fig. 9 shows the tube extending on the surface of the end surface so that it is parallel with a direction of the end surface) and extending between the lateral sidewalls (fig. 2) and along a dimension of boundary (6:50-53 discloses that the clamping portion 183, which is a part of boundary 180, clamps the tube, indicating that the tube would extend along a small portion of the clamping portion when clamped as shown in fig. 10), the peristaltic tube in fluid communication with the fluid reservoir chamber (4:11-22 discloses that the pump is operable to pump fluid through the tube, indicating that the tube 100 would be in fluid communication with the fluid reservoir).
Further regarding claim 82, using the additional/alternative interpretation of claim 36, Johnson discloses the cassette housing defines a transverse axis extending between the lateral sidewalls and a longitudinal axis perpendicular to the transverse axis (a longitudinal axis would exist which is vertically extending and orthogonal to the transverse axis), wherein the boundary is disposed between the end surface and the cassette body region (see below; the end surface is above the boundary and the cassette body region is below the boundary), and wherein the peristaltic tube is disposed longitudinally between the end surface and the alignment key (see below; a portion of the alignment key is above the tube and the end surface would be below the tube).

    PNG
    media_image42.png
    383
    666
    media_image42.png
    Greyscale

Regarding claim 47, Johnson discloses a drug delivery reservoir cassette for a pump (cassette 118 in fig. 1), the pump having a lock member movable between an open position and a closed position (the examiner notes that the pump is a functional limitation so that the cassette only needs to be functionally capable of being used with a pump having the recited lock member; fig. 1 shows that the cassette is usable with pump 110 which is disclosed having a latch to selectively engage loop 170 in 4:31-33 indicating that the cassette is capable of being used with a latch which has an open and closed position), the cassette comprising: 
a cassette housing (walls of cassette 118 in fig. 1 form a housing) having a front surface, a back surface and lateral sidewalls (see below), the cassette housing including: 

    PNG
    media_image43.png
    419
    534
    media_image43.png
    Greyscale

a cassette body region (see below) defining a fluid reservoir chamber therein (bag 119 in fig. 1), and 

    PNG
    media_image2.png
    325
    391
    media_image2.png
    Greyscale

a cassette base region extending longitudinally from the cassette body region (see above), the cassette base region having an end surface extending transversely between the lateral sidewalls opposite the cassette body region (the bottom surface of the pressure plate 120 is “end surface”; see below) and a boundary configured to be received by the pump (device 180 in fig. 8 is functionally capable of being received by a pump since the pump is a functional limitation); and 

    PNG
    media_image44.png
    313
    402
    media_image44.png
    Greyscale

a peristaltic tube disposed in the cassette base region proximate and substantially parallel to the end surface (tube 100 in fig. 1 is shown to be extending over the surface of the end surface so that it is parallel and proximate to the end surface) and extending between the lateral sidewalls (fig. 2 shows the tube extending between the lateral sidewalls as designated above) and along a dimension of the boundary (6:50-53 discloses that the clamping portion 183, which is a part of the boundary 180, clamps the tube, indicating that the tube would extend along a small portion of the clamping portion when clamped, as seen in fig. 10), the peristaltic tube in fluid communication with the fluid reservoir chamber (4:11-22 discloses that the pump is operable to pump fluid through the tube, indicating that the tube 100 would be in fluid communication with the fluid reservoir), wherein the cassette base region further includes a support rib extending longitudinally from the end surface in engagement with the peristaltic tube (see below, the bottom part of the support rib cradles the tube 100 so that the rib is in engagement with the tube and is shown to be extending upwards from the end surface).

    PNG
    media_image45.png
    272
    317
    media_image45.png
    Greyscale

Regarding claim 48, Johnson discloses the support rib comprises a pair of support rib portions (see below).

    PNG
    media_image46.png
    272
    317
    media_image46.png
    Greyscale

Regarding claim 49, Johnson discloses the cassette base region includes a pair of end fittings to receive the peristaltic tube (see below; U-shaped cut outs of upstream wall 124 and downstream wall 125), and further wherein the support rib is substantially aligned between the pair of end fittings (fig. 2 shows the support rib entirely between the two designated end fittings so that it is “aligned” between the end fittings; the examiner notes that this interpretation appears consistent with Applicant’s invention in fig. 4B which shows support rib 54 entirely between end fittings 24a and 24b).

    PNG
    media_image47.png
    290
    565
    media_image47.png
    Greyscale

Regarding claim 51, Johnson discloses the cassette base region includes a contoured surface configured to mate a corresponding surface of the pump (see below).

    PNG
    media_image39.png
    342
    707
    media_image39.png
    Greyscale

Regarding claim 52, Johnson discloses (4:19-22 discloses a source of fluid within a bag, the fluid would provide some benefit to the user since it would be infused to the user).
Regarding claim 75, Johnson discloses at least a portion of the support rib is disposed between the peristaltic tube and the end surface of the cassette base region (see below, the support rib is between the end surface and a portion of the peristaltic tube).

    PNG
    media_image48.png
    273
    401
    media_image48.png
    Greyscale

Regarding claim 79, Johnson discloses the cassette base region further includes a recessed front surface opposite the back surface of the cassette housing (see below), the peristaltic tube disposed between the recessed front surface and the back surface (see below).

    PNG
    media_image31.png
    459
    572
    media_image31.png
    Greyscale

Regarding claim 83, Johnson discloses the cassette housing defines a transverse axis extending between the lateral sidewalls (see below) and a longitudinal axis perpendicular to the transverse axis (a longitudinal axis exists which is orthogonal to the transverse axis below), and wherein the boundary is disposed between the end surface and the cassette body region (see below, the boundary is vertically between the end surface and the body region).

    PNG
    media_image49.png
    432
    588
    media_image49.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 35, 46, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claims 1, 16, 18, 34, 36, 45, 47, and 52 above, and further in view of Rise (U.S. Patent No. 6,227,203).
Regarding claims 17, 35, 46, and 53, Johnson discloses all of the claimed limitations set forth in claims 1, 16, 18, 34, 36, 45, 47, and 52, as discussed above, but does not teach or disclose the beneficial agent comprises one or more of levodopa and carbidopa.
Rise teaches that levodopa is the main medicine used to treat Parkinson's disease (1:34-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beneficial agent of Johnson to be levodopa.  This modification of using levodopa would provide the benefit of providing effective therapy to a patient with Parkinson's disease, as taught by Rise.
Allowable Subject Matter
Claims 22 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, Johnson fails to teach a recessed area which tapers to a smaller cross-sectional dimension toward the end surface.  As seen in Johnson, the recessed area is considered to be the opening formed by the loop 170 and the end surface are the ribs adjacent the loop 170 as designated above for claim 18.  Based on the top view of the cassette shown in fig. 12, it would appear that a cross-sectional dimension of the recessed area would get greater toward the end surface.  As such, Johnson does not disclose the cross dimension getting smaller toward the end surface as required by the claim.
Regarding claim 39, Johnson fails to teach or disclose an alignment key which projects from the cassette body region into the cassette base region.  As designated above, the cassette body region is considered to be the bulk of the cassette which houses the fluid reservoir.  The cassette base region is interpreted to be the top most part of the cassette which encompasses the pressure plate 120.  The alignment key is equated to either be loop 170 or lever 190, depending on the interpretation used above. However, in both interpretations, the alignment key is fully positioned in the cassette base region and would, therefore, not project from the cassette body region as required by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783